 1   Rene L. Valladares
     Federal Public Defender
 2   State Bar No. 11479
     Erin M. Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Erin_Gettel@fd.org
 6
     Attorney for Gareth David Long
 7
 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10
     United States of America,                             Case No. 2:16-cr-00071-APG-PAL
11
                    Plaintiff,                                  Stipulation to Continue Briefing
12                                                                          Deadline
            v.
13                                                                       (First Request)
     Gareth David Long,
14
                    Defendant.                                       ORDER
15
16          The parties stipulate that the April 19, 2019, deadline for Long’s reply to the
17   government’s response to Long’s motion to continue trial be continued to April 24, 2019. This
18   is the first request for a continuance of the reply deadline.
19          DATED: April 18, 2019
20
21    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
22
23       /s/ Erin M. Gettel                                 /s/ Ehren Reynolds
      By_____________________________                   By_____________________________
24
      ERIN M. GETTEL                                    EHREN REYNOLDS
25    Assistant Federal Public Defender                 Trial Attorney, United States Department of
                                                        Justice
26
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     United States of America,                           Case No. 2:16-cr-00071-APG-PAL
 4
                    Plaintiff,                                          Order
 5
            v.
 6
     Gareth David Long,
 7
                    Defendant.
 8
 9          IT IS THEREFORE ORDERED that Long’s reply to the government’s response to
10   Long’s motion to continue trial is continued to April 24, 2019.
11
12                                                ________________________________
13                                                UNITED STATES DISTRICT JUDGE
                                                    Dated: April 19, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
